Citation Nr: 0713584	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-37 962A	)	DATE
	)
	)
	

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on May 3 and May 4, 2004.  



REPRESENTATION

Appellant represented by:  Wisconsin Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 1958 to February 1959, and active duty service from 
October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Tomah, 
Wisconsin.  

This case was previously remanded by the Board in order to 
ensure that the veteran receives the due process to which he 
is entitled under the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on May 3 and May 4, 2004, at the Gunderson Lutheran 
Medical Center in La Crosse, Wisconsin. 

2.  Medical care provided on May 3 and May 4, 2004, at the 
Gunderson Lutheran Medical Center in La Crosse, Wisconsin was 
not authorized prior to the veteran undergoing that 
treatment.

3.  The treatment provided at the Gunderson Lutheran Medical 
Center in La Crosse, Wisconsin was not for a medical 
emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred as a result of private treatment 
rendered on May 3 and May 4, 2004, at the Gunderson Lutheran 
Medical Center, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.54, 17.55, 17.120, 17.121 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2006.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the previous remands and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) reporting the results of its review and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and private medical records, 
and secured medical opinions as to the nature of the private 
medical services in question.  VA has no duty to inform or 
assist that was unmet.

This claim is a request for reimbursement or payment for 
medical care at a non-VA and non-Federal medical facility 
that was not authorized in advance or within 72 hours after 
the time of admission.  38 C.F.R. § 17.54.  It appears from 
the record that the origin of the claim was the Gunderson 
Hospital's submission of a claim for payment, dated May 13, 
2004, for the services rendered by Gunderson on May 3 and May 
4, 2004.  

The record shows that, on May 1, 2004, the veteran's wife 
called the VA Medical Center (VAMC) at Tomah, Wisconsin, 
describing symptoms the veteran was experiencing at the time.  
The triage nurse, concerned that the veteran might be having 
a stroke, told the veteran's wife to take the veteran to the 
nearest emergency room (ER).  The veteran's wife then took 
her husband to Vernon Memorial Hospital in Viroqua, 
Wisconsin.  At Vernon, an EKG and laboratory tests were 
conducted.  The veteran was told that everything was normal, 
and that he should go home.  The veteran reportedly was 
suffering from temporary memory loss, and the health care 
providers at Vernon told the veteran and his wife that his 
memory would come back.

The following day, May 2, 2004, according to the veteran, he 
did not feel better, and, during the following night, at 
about 2:30 a.m., he became short of breath, and felt as 
though someone was sitting on his chest.  The next day, May 
3, 2004, shortly after 8:00 a.m., the veteran's wife called 
the VAMC Tomah triage number again, described the veteran's 
current symptoms, and stated that she wanted to bring her 
husband to Tomah right away.  The record shows that that the 
triage nurse to whom the veteran's wife spoke told her to 
take him to a local ER.  The veteran avers that his wife 
asked "like La Crosse?," and that she received an 
affirmative response, as well as a comment that Tomah did not 
have the facilities to deal with an apparent heart attack.  
The veteran's wife took him to Gunderson Hospital in La 
Crosse for treatment.

A May 1, 2004, note in the veteran's VA treatment records 
confirms that the veteran's wife called the Tomah triage 
number after hours, indicating that the veteran was 
experiencing what she believed was a "small stroke."  The 
note indicates that the veteran's wife was specifically told 
to not take the veteran to Tomah, but to take him to the 
closest emergency room.  The note indicates that the 
veteran's wife verbalized understanding and intended to 
follow the recommendation.  

An addendum dated May 3, 2004, at 8:37 a.m., indicates that 
the veteran's wife called again.  She told the triage nurse 
that Vernon had diagnosed Transient Global Aphasia, but that 
this morning he was having chest pain or pressure, and that 
she would like to bring the veteran up to Tomah to be seen.  
The note indicates that the veteran's wife was encouraged to 
go to the nearest ER, as the veteran might be having a 
myocardial infraction.  She was told that, while Tomah would 
see the veteran, taking into account the distance (42 miles) 
and time factor to get to Tomah, it would be better for her 
to go to the nearest ER for workup.  

The May 3, 2004, admission note from Gunderson Hospital 
reflects that the veteran was admitted at 10:05 a.m. 
complaining of being awakened at 02:30 a.m. with chest 
pressure that did not go away.  There was no change in the 
shortness of breath he had experienced during the night, and 
he had some tingling of unknown origin in his right arm.  
There was no diaphoresis, or nausea, and he still had some 
tightness on admission.  Vital signs were stable, with blood 
pressure "well controlled at 133."  Pulse was 80, and 
regular in rate.  Oxygen saturation was 100 percent, and 
lungs were clear.  An electrocardiogram did not show any 
acute changes.  

The May 4, 2004, discharge summary from Gunderson Hospital 
reflects that the discharge diagnoses were pulmonary 
hypertension (severe), chronic obstructive pulmonary disease 
(COPD), hypothyroidism, hypertension, hyperlipidemia, and 
possible obstructive sleep apnea syndrome.  He was discharged 
to home in stable condition.  

The record indicates that the approximate distance from the 
veteran's home to the hospital at Vernon is 13 miles; the 
distance to La Crosse is 32 miles; and the distance to VAMC 
Tomah is 42 miles.  Rather than going to the nearest ER, 
which is no more than 13 miles from the veteran's home, he 
went instead to Gunderson Hospital in La Crosse, about 32 
miles away, roughly eight miles nearer than VAMC Tomah.  

Of record is a medical opinion from VA physician R.A., M.D., 
stating that the veteran should have gone to the nearest ER.  
Also of record is a medical opinion from VA physician P.H., 
M.D., acting Chief of Staff at VAMC Tomah, stating that the 
veteran's medical condition at the time of the treatment at 
Gunderson Hospital was non-emergent.  It was on this basis, 
i.e. the opinion that the veteran's medical condition was not 
an emergency, that payment for services at Gunderson was 
denied.  

At the time of the hospitalization at Gunderson, the veteran 
was service-connected for two left knee disabilities and a 
back disability, and had been treated at VAMC Tomah as 
recently as November 2002.  

As an initial matter, the Board observes that the veteran 
appears to contend in his substantive appeal that the 
conversation between his wife and the telephone triage nurse 
at VAMC Tomah on the morning of May 3, 2004, in which the 
triage nurse told her to take the veteran to a local ER, but 
answered in the affirmative when asked "like La Crosse?," 
constituted prior authorization to use a non-VA medical 
facility.  It does not.  

Where a veteran calls a VA hospital and says he is having 
symptoms that he considers emergent, it is VA hospital 
protocol for the person answering the phone to tell the 
veteran to go to the nearest ER.  This protocol, however, is 
not considered "authorization" as defined under 38 C.F.R. § 
17.54.  See Smith v. Derwinski, 2 Vet. App. 378, 379 (1992) 
(the advice of a treating physician was "not the specific 
type of authorization contemplated by the regulation").  

Similarly, the VAMC triage nurse here merely advised the 
veteran's wife to take the veteran to the nearest emergency 
room because he might be having a myocardial infraction.  
This advice was not the specific type of authorization 
required by 38 C.F.R. § 17.54; Smith, supra at 379.  Thus, 
the veteran did not have prior authorization for 
hospitalization as defined under 38 C.F.R. § 17.54.  

Generally, absent prior authorization, there are two sets of 
circumstances under which reimbursement may be made by VA for 
medical expenses incurred at non-VA or non-other Federal 
facilities.  In the first set of circumstances, the veteran 
may still be reimbursed if eligibility is established.  
Generally, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

 (a) The care and services rendered were either:
(1) for an adjudicated service-connected 
disability, or 
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or 
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and
(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and
(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Here, there is no evidence that the veteran meets any of the 
criteria required in paragraph (a) above.  The treatment in 
question was not for an adjudicated service-connected 
disability, or for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  Moreover, the veteran was/is 
not totally and permanently disabled, and the record does not 
show that he was participating in a rehabilitation program.  
Eligibility under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
is therefore not warranted.  

The second set of circumstances under which the veteran might 
be eligible for reimbursement is established under the 
Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, and is codified at 38 U.S.C.A. 
§ 1725.  Section 1725 provides that VA may reimburse for 
emergency treatment furnished at a non-VA facility so long as 
the veteran is an active VA health-care participant (enrolled 
in the annual patient enrollment system and recipient of VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period), and is personally liable 
for such treatment and not eligible for reimbursement under 
the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725.  

The record shows that the veteran is enrolled in the VA 
health-care system, received VA medical treatment within the 
24 months preceding the treatment for which reimbursement is 
being sought, avers that he is personally liable for the 
services incurred, and, as discussed above, is not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
The pertinent inquiry, then, is whether the veteran's 
treatment at Gunderson Hospital was "emergency treatment" as 
defined by the statute.  The Board concludes it was not.

"Emergency treatment" is defined in the statute as medical 
care or service furnished, in the judgment of the Secretary 
of VA, 
(A) when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would 
not be reasonable; 
(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health; 
and 
(C) until such time as the veteran can be transferred 
safely to a VA or other Federal facility.  

38 U.S.C.A. § 1725(f).  See also 38 C.F.R. § 17.1002. 

Thus, answering the question involves a three-pronged 
enquiry.  First, given that the VAMC Tomah is approximately 
42 miles from the veteran's home, the Board finds that the 
facilities at Tomah were not feasibly available, and that an 
attempt to use them beforehand would not be reasonable.  

The third prong, i.e. was treatment limited until such time 
as the veteran could be transferred safely to a VA facility, 
is not at issue here because the veteran was released to home 
after a single overnight hospitalization.  The issue 
therefore hinges on the answer to the second prong's 
question:  was the care rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health?  

The preponderance of the evidence leads the Board to conclude 
that the second prong is not satisfied for several reasons.  
First, as noted, the acting Chief of Staff at VAMC Tomah has 
made a medical determination that the veteran's medical 
condition was non-emergent.  This assessment is not 
controverted by any other competent medical evidence of 
record.    

Second, as was noted by Dr. A. at VAMC Tomah, the veteran 
should have gone to the nearest ER, which is about no more 
than 13 miles from the veteran's home, rather than to the 
Gunderson Hospital, which is 34 miles away.  The veteran 
contends that his circumstances on the morning of May 3, 
2004, were such that he, a prudent layperson, reasonably 
expected that delay in seeking immediate medical attention 
would be hazardous to his life or health.  However, the 
actions of the veteran and his wife on May 3, 2004, do not 
support this contention.  The Board finds the fact that the 
veteran bypassed a nearby ER at Vernon in favor of a 
hospital, Gunderson, more than twice as far from home are not 
the acts of a prudent layperson concerned about a delay in 
seeking immediate medical attention because of risk to life 
or health.  Put another way, these actions bring into 
question whether, even in the minds of the veteran and his 
wife, the veteran's condition actually represented a medical 
emergency.  

Moreover, there is no evidence that there was a call to 911, 
or a call for an ambulance, either of which would have been 
more prudent in a true medical emergency.  Lastly, more than 
five hours elapsed between the veteran's complaints early in 
the morning of May 3, 2004, and when the call to the triage 
number at Tomah was made.  This significant delay also 
supports the conclusion that the veteran and his wife did not 
themselves believe that there was a medical emergency, and, 
as the active chief of staff at Tomah concluded, there was, 
in fact, no medical emergency.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  Entitlement to payment or 
reimbursement for unauthorized medical expenses incurred on 
May 3 and May 4, 2004, is not warranted.  

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  




ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on May 3 and May 4, 2004, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


